       Case 4:20-cv-02680-HSG Document 34 Filed 12/28/20 Page 1 of 2




 1   DUNN & PANAGOTACOS LLP
     CONSTANTINE PANAGOTACOS (SBN 238557)
 2   369 Pine Street, Suite 600
     San Francisco, CA 94104
 3   Telephone: (415) 982-2100
     Facsimile: (415) 982-2119
 4
     Attorneys for Plaintiff
 5
     TODD STEVENSON
 6

 7                                UNITED STATES DISTRICT COURT

 8                               NORTHERN DISTRICT OF CALIFORNIA

 9
     TODD STEVENSON,                                       Case No.: 20-cv-02680-HSG
10
                    Plaintiff,                             STIPULATION FOR DISMISSAL
11          vs.                                            OF ENTIRE CASE; ORDER

12
                                                             The Judge Haywood Gilliam, Jr.
     COSTCO WHOLESALE CORPORATION                            Action Filed: February 25, 2020
13
                    Defendants.                            Removed:       April 17, 2020
14

15

16

17
                                              STIPULATION
18
            The parties to this action, by and through their respective attorneys of record, respectfully
19
     submit the following Stipulation for Dismissal of Entire Case:
20
            WHEREAS, Plaintiff initiated this lawsuit on February 25, 2020;
21
            WHEREAS, on April 17, 2020 Costco Wholesale Corporation (“Costco”) removed this
22
     matter to the Northern District of California;
23
            WHEREAS, on May 29, 2020 this matter was assigned to the Honorable Haywood S.
24
     Gilliam, Jr. in the Oakland Division for all proceedings;
25
            WHEREAS, the parties attended mediation with Lauren Tate of Judicare West on
26
     November 20, 2020, wherein the matter was resolved;
27

28
            WHEREAS, the parties agreed to stipulate to a dismissal of the entire action, with each



                                                      1
                                    STIPULATION OF DISMISSAL OF ENTIRE CASE
                                                 20-cv-02680-HSG
       Case 4:20-cv-02680-HSG Document 34 Filed 12/28/20 Page 2 of 2




 1   party bearing its own costs.
 2          IT IS SO STIPULATED.
 3

 4   DATED: December 22, 2020                   DUNN & PANTAGOTACOS, LLP

 5                                              By:       /s/
 6                                                                Constantine M. Panagotacos

 7                                              Attorneys for Plaintiff TODD STEVENSON
 8

 9   DATED: December 22, 2020                   SEVERSON & WERSON
                                                A Professional Corporation
10
                                                By:             /s/ Christopher T. Sakauye
11
                                                                      Sharon C. Collier
12                                                                  Christopher T. Sakauye
13
                                                Attorneys for Defendant COSTCO WHOLESALE
14                                              CORPORATION

15

16                                                 ORDER

17

18   IT IS SO ORDERED.
19

20   DATE: 12/28/2020                                                                        ________
21                                                         HON. JUDGE HAYWOOD S. GILLIAM, JR.

22

23

24

25

26

27

28



                                                      2
                                    STIPULATION OF DISMISSAL OF ENTIRE CASE
                                                 20-cv-02680-HSG
